Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Status of Claims
Claims 1-21 have been canceled.
Claims 22, 23, 27, 29, 34, 36, and 41 have been amended. 
Claims 22-41 are currently pending.

Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiatped by Paixao (US 2016/0180022 A1)

In claim 22, a computer-implemented method for displaying an indication of 
non-compliant access to an electronic medical record (EMR) on a user interface, 
the method comprising: 
Paixao teaches:
receiving, by one or more processors of patient privacy monitoring system,  access data associated with a plurality of EMRs from one or more storage devices that are local or remote to the patient privacy monitoring system (Para. 11 wherein EMR access log information is received);
receiving, by the one or more processors and over a communication network, human resources (HR) data associated with employees of an organization, the HR data comprising information related to one or more of:  a position, and a department (Para. 51 wherein a name of the user accessing patient data is identified);  

the identifying including determining the plurality of access events based on one or more rules, wherein at least one of the one or more rules includes a position rule or a department rule (Para. 44 wherein access activity information can be recorded. Para. 51 teaches wherein user name and other identifying information is identified. Para. 50, 54, and Fig. 4a teaches wherein audit logs that include position information of user is taught);
Analyzing, by the one or more processors, the access data and the HR data to determine at least one pattern of access associated with one or more employees of the plurality of employees, the analyzing including clustering a portion of the plurality of access events based on detecting commonalities in the plurality of access events using a machine learning model (Para. 51 teaches “wherein the audit logs can be configured/recorded based on actions/activities conducted by the users on the EMRs of one or more patients, and can include information regarding a type of action, an activity performed, a timestamp, a user name or other identifying information regarding the user associated with the activity, number of EMRs accessed, type/portion of content accessed, among other like parameters/attributes”.  Para. 62 teaches  wherein “In yet another embodiment, one or more rules can be defined by/in rules engine 508 based on a learning-based anomaly detection model that is configured to dynamically determine one or more thresholds of acceptable behavior for particular activities in relation to the EMR system.  In yet another embodiment, one or more rules can be defined by/in rules 
detecting, bye one or more processors and based on the at least one pattern of access, at least one access event of the plurality of access events that constitutes a possible breach of the EMR by determining that the at least one access event is inconsistent with the at least one pattern of access (Para. 34 and 70);  
generating, by the one or more processors, an alert associated with the at least one access event (Para. 70);  and
generating, by the one or more processors, a first user interface displaying the alert, wherein the alert comprises description of the at least one access event (Para 70), wherein the alert facilitates further investigation by causing the first user interface to display additional information of the at least one access event (Fig. 4a and Para. 64)
 
As per claim 23, Paixao teaches the computer-implement method of claim 22, wherein the alert is selectable by a user via the first user interface (Para. 60 wherein activity data can be selected by the user). 
 
As per claim 24, Paixao teaches the computer-implemented method of claim 23, further comprising: 
receiving a selection of the alert by the user (Para. 60 activity data can be selected by the user);  and 
generating a second user interface in response to the selection of the alert, wherein the second user interface displays a set of data points representing the plurality 
 
As per claim 25, Paixao teaches the computer-implemented method of claim 24, wherein the clustered portion of the plurality of access events are displayed as being correlated and the at least one access event is displayed as being isolated (Para 70 and 73 wherein fraudulent activities can be detected, i.e. isolated events can be detected and displayed). 
 
As per claim 26, Paixao teaches the computer-implemented method of claim 22, wherein determining that the at least one access event is inconsistent with the at least one pattern of access comprises determining that a degree of deviation of the at least one access event from the at least one pattern of access is greater than a predefined threshold. (Para. 62 and 73 wherein analyzing statistical activity data is taught)
 
As per claim 27, Paixao teaches the computer-implemented method of claim 26, wherein the predefined threshold is one of: access duration; access location;  and access time (Para. 64). 
 
As per claim 28, Paixao teaches the computer-implemented method of claim 24, further comprising: 

displaying, on the second user interface, at least one of : 
employee identification information, at least one action associated with the at least one access event, and at least one note associated with a patient associated with the EMR (Para. 15, 35, 60-61, and Fig.4a 4b wherein getting additional information about the activity information of an employee is taught. The activity information includes access event information).

Claims 29-41 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 

Response to Arguments
Applicant arguments/amendments with respect to the 101 rejection have found persuasive. The 101 rejection has been withdrawn. 
Applicant's arguments with respect to the 102 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686